EXHIBIT 10.3

> >         SEPARATION AGREEMENT (this "Agreement") dated as of July 11, 2007,
> > between Jones Apparel Group, Inc., a Pennsylvania Corporation (the
> > "Company"), and Peter Boneparth (the "Executive").

        WHEREAS the Executive and the Company entered into an Amended and
Restated Employment Agreement dated as of March 11, 2002, which was amended on
February 28, 2003 (as amended, the "Employment Agreement");

        WHEREAS the Executive and the Company have agreed that the Executive's
service with the Company will terminate on, and such termination will be
effective as of, July 12, 2007 (the "Separation Date"); and

        WHEREAS the Executive and the Company wish to enter into this Agreement
to set forth the terms and conditions of the Executive's separation;

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below.

        1. Definitions. Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Employment Agreement.

        2. Separation. Except as otherwise provided herein, the Employment
Agreement shall remain in full force and effect in accordance with its terms
until the Separation Date. Effective as of the Separation Date, the Executive's
service as a director, officer and employee of the Company and all its
affiliates shall terminate. The Executive and the Company hereby waive all
provisions of the Employment Agreement regarding advance notice of termination.

        3. Payments. (a) Accrued Amounts. Pursuant to clause (i) of Section
6(c)(i) of the Employment Agreement, on the Separation Date, the Company shall
pay the Executive a lump-sum cash amount equal to the sum of (i) any unpaid
salary earned through the Separation Date and (ii) any unpaid reimbursable
expenses incurred by the Executive on behalf of the Company for which
appropriate documentation was submitted by the Executive no less than two
business days prior to the Separation Date. The Executive acknowledges that he
has previously received the full amount of all bonuses payable to him by the
Company, except the prorated bonus described in Section 3(b).

        (b) Prorated Bonus. Pursuant to clause (ii) of Section 6(c)(i) of the
Employment Agreement, on the Separation Date, the Company shall pay the
Executive a lump-sum cash amount equal to $1,596,774.19.

        (c) Severance Payments. Pursuant to clause (iii) of Section 6(c)(i) of
the Employment Agreement, on the first business day of each month during the
period from August 1, 2007 through March 31, 2009, the Company shall pay the
Executive a lump-sum cash amount equal to $458,333.33.

1

--------------------------------------------------------------------------------

        (d) Continuation of Benefits. In satisfaction of the Company's
obligation pursuant to clause (iv) of Section 6(c)(i) of the Employment
Agreement, (i) during the period from the Separation Date through March 31,
2009, the Executive (and his eligible dependents) shall continue to participate
in the Company's medical and dental plans in which the Executive is
participating on the date hereof, which participation shall be on the same basis
as in effect for other senior executives of the Company from time to time, and
(ii) on the Separation Date, the Company shall pay the Executive a lump-sum cash
amount equal to $379,801.59. The Executive agrees that the Company shall have no
obligation to the Executive in respect of such clause of the Employment
Agreement other than the continuation of the benefits referred to in clause (i)
of the preceding sentence and the making of the cash payment referred to in
clause (ii) of the preceding sentence.

        (e) Outplacement Services. Pursuant to clause (v) of Section 6(c)(i) of
the Employment Agreement, the Company shall reimburse the Executive for up to
$10,000 of executive outplacement services.

        (f) Equity Awards. Pursuant to Section 6(c)(ii) of the Employment
Agreement, on July 16, 2007, (i) all Restricted Shares then held by the
Executive shall become fully vested and become immediately free of restrictions
and (ii) all Options then held by the Executive shall become fully exercisable
and remain exercisable for the same period following the Separation Date as
would apply if the Executive's employment had not terminated. The Company and
the Executive agree that all such Restricted Shares and Options (including the
exercise prices and expiration dates thereof) are set forth on Exhibit A hereto.

        4. No Other Payments; Survival. The Executive acknowledges and agrees
that, except as otherwise expressly provided in this Agreement or in the
provisions of the Employment Agreement that are incorporated by reference
herein, the Executive shall have no right or entitlement from or after the
Separation Date to any compensation, bonus, benefits or other amounts in
connection with the Executive's service with the Company and its affiliates or
the termination of the Executive's services (whether pursuant to the Employment
Agreement, any plan, program or policy of the Company or otherwise). The
Executive and the Company agree that, from and after the Separation Date, (i)
the Executive shall remain subject to the provisions of Sections 8 (Company
Property), 9 (Confidential Information) and 10(a), (b), (c) and (d)
(Competition; Recruitment; Non-Disparagement) of the Employment Agreement, in
each case, in accordance with their terms and (ii) the Company shall remain
subject to the provisions of (A) Sections 10(c) (Non-disparagement) and 13
(Indemnification) of the Employment Agreement, in each case, in accordance with
their terms, (B) Sections 12(a) (Company's Successors), 14 (Interest on Late
Payments) and 16 (Attorneys' Fees) of the Employment Agreement, in each case, in
accordance with their terms as applied to this Agreement and (C) Section 3(e) of
the Employment Agreement with respect to expenses otherwise reimbursable
thereunder that are incurred prior to the Separation Date and not previously
reimbursed. Each party hereto shall bear its own legal fees and expenses
incurred in connection with the negotiation and execution of this Agreement.

2

--------------------------------------------------------------------------------

        5. Press Release. At least one day prior to the public announcement of
the Executive's separation from the Company, the Executive shall be provided
with a copy of a substantially final draft of the press release that the Company
intends to issue regarding the Executive's separation. The Executive shall be
provided with the opportunity to provide comments on such release to the
Company, but the Company shall have no obligation to accept any such comments.
The final draft of such press release is attached hereto as Exhibit B. For the
avoidance of doubt, this Section 5 and the Company's obligations hereunder shall
only apply to the portions of such press release related to the Executive and
the Executive's separation and shall not apply to any other portion of such
press release.

        6. Mutual Release and Waiver. In consideration of the mutual promises
contained in this Agreement, the Company and the Executive agree as set forth
below.

        (a) Release by the Company. Subject to the limitations set forth below
in Section 6(e), the Company, on behalf of itself and its affiliates,
irrevocably releases the Executive, his attorneys, agents, representatives,
advisors, executors, administrators and heirs and the successors, predecessors
and assigns of each of the foregoing (and those acting on their behalf in any
capacity whatsoever) from all claims, counterclaims, actions, complaints, causes
of actions, judgments, debts, rights to indemnification, demands or suits, at
law or in equity, known or unknown, arising from, relating to or otherwise
concerning the Executive's employment with the Company or the termination
thereof, which the Company or any of its past and present parents, subsidiaries
or affiliates and the successors, predecessors and assigns of each of the
foregoing ever had, now have or hereafter can, shall or may have, for, upon or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the day of the date of this Agreement, including any such claims
arising out of, relating to or otherwise concerning the Employment Agreement and
including any such claims based on theories of contract or tort. The Company
covenants on behalf of itself and its affiliates not to sue the Executive or any
other person or entity described above, at law or in equity, in any forum, for
any claims, counterclaims, actions, complaints or causes of actions as set forth
in this provision.

        (b) Release by the Executive. In consideration of the payments and
benefits provided by the Company to the Executive pursuant to this Agreement,
and subject to the limitations set forth below in Sections 6(c) and 6(e), the
Executive irrevocably releases the Company, its past and present parents,
subsidiaries, affiliates, directors, officers, employees, shareholders,
attorneys, agents, representatives and advisors and the successors, predecessors
and assigns of each of the foregoing (and those acting on their behalf in any
capacity whatsoever) (collectively, the "Company Released Parties") from all
claims, counterclaims, actions, complaints, causes of actions, judgments, debts,
rights to indemnification, demands or suits, at law or in equity, known or
unknown, arising from, relating to or otherwise concerning the Executive's
employment with the Company or the termination thereof, which the Executive or
any of his executors, administrators or heirs and the successors, predecessors
and assigns of each of the foregoing ever had, now have or hereafter can, shall
or may have, for, upon or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the 

3

--------------------------------------------------------------------------------

day of the date of this Agreement, including any claims arising out of, relating
to or otherwise concerning the Employment Agreement. This includes any claims
arising out of federal, state or local wage payment, discrimination, sexual
harassment, hostile work environment, retaliation, and fair employment practice
law, including Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Sections 2000e et seq., the Age Discrimination in Employment Act, as amended, 29
U.S.C. Sections 621 et seq., the Americans with Disabilities Act, as amended, 42
U.S.C. Sections 12101 et seq., the Family and Medical Leave Act of 1993, as
amended, 29 U.S.C. Sections 2601 et seq., the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. Sections 201 et seq., the Employment Retirement Income
Security Act of 1974, as amended, 29 U.S.C. Sections 1001 et seq., the New York
Human Rights Law, as amended, N.Y. Exec. Law Sections 290 et seq., the
Administrative Code of the City of New York, Title 8, Civil Rights Sections
8-101 et seq., and any other federal, state or local law or ordinance (whether
common law or statutory) dealing with discrimination in employment on the basis
of sex, gender, age, race, color, national origin, religion, disability or equal
pay requirements, including such claims based on theories of the Executive's
mental and physical condition, sexual harassment, hostile work environment,
retaliation, contract or tort. The Executive covenants not to sue the Company or
any other person or entity described above, at law or in equity, in any forum,
for any claims, counterclaims, actions, complaints or causes of actions as set
forth in this provision.

        (c) Representations of the Executive. The Executive hereby represents,
warrants and covenants that he was represented by an attorney of his own
selection regarding the release and waiver contained in Section 6(b) (the
"Release"). The Executive acknowledges that he enters into the Release
voluntarily and with full knowledge and understanding of the provisions set
forth in this Section 6 after consulting with his counsel. The Executive further
acknowledges that with the advice of counsel he has decided to waive the need
for 21 calendar days from the receipt of this Agreement to consider the Release
of federal age discrimination claims. The Executive may revoke the Release of
federal age discrimination claims during the seven calendar days following
execution of the Agreement (the "Revocation Period") by sending written notice
to the Company in accordance with Section 7(a). Such a revocation will extend
only to the claims contained in the Release of federal age discrimination
claims, but does not include any other representation, covenant, agreement,
release or waiver made by the parties hereto. Such revocation is not intended to
affect or impair any other rights, responsibilities or obligations arising from
or relating to this Agreement, except that, in the event of any such revocation,
the Executive shall forfeit and surrender promptly to the Company any amounts
payable, or previously paid, under Section 3. The Executive acknowledges that,
at the expiration of the Revocation Period, the Release of federal age
discrimination claims shall become effective and shall be final, binding and
irrevocable.

        (d) Representations of the Company. The Company hereby represents and
warrants that (i) the execution, delivery and performance of this Agreement by
the Company has been fully and validly authorized by all necessary corporate
action, (ii) the officer signing this Agreement on behalf of the Company is duly
authorized to do so, (iii) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company is a party or by which it is bound and 

4

--------------------------------------------------------------------------------

(iv) upon execution and delivery of this Agreement by the Executive and the
Company, it shall be a valid and binding obligation of the Company enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally.

        (e) No Impairment. Nothing in Section 4 or this Section 6 is intended to
release or otherwise affect or impair (i) any rights, responsibilities or
obligations arising from, relating to or otherwise concerning this Agreement,
including those responsibilities and obligations arising from or relating to the
sections of the Employment Agreement incorporated herein by reference, (ii) any
rights the Executive may have to benefits or entitlements under the Company's
401(k) plan or the Company's deferred compensation plans or arrangements in
which the Executive participates or (iii) the Executive's eligibility for
indemnification and advancement of expenses in accordance with the certificate
of incorporation and by-laws of the Company or any applicable insurance policy.

        7. Miscellaneous. (a) Notices. Any notice or communication to the
Company or to the Executive under this Agreement shall be in writing and shall
be considered given on the third business day following mailing by certified
mail, return receipt requested, to the Company at 1411 Broadway, New York, New
York 10019, Attention: General Counsel, or to the Executive at the Executive's
address on file with the Company (or at such other address as either party may
specify by written notice to the other party).

        (b) Assignment. This Agreement shall not be assignable by the Executive.
This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Upon the Executive's death, all amounts to which the
Executive is entitled hereunder, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive's devisee,
legatee or other designee or, if there be no such designee, to the Executive's
estate.

        (c) Arbitration. Except as otherwise provided herein, all controversies,
claims or disputes arising out of or related to this Agreement shall be settled
under the rules of the American Arbitration Association then in effect in the
State of New York, as the sole and exclusive remedy of either party, and
judgment upon such award rendered by the arbitrator(s) may be entered in any
court of competent jurisdiction.

        (d) Injunctions. Given that a breach of the provisions of this Agreement
or the provisions of the Employment Agreement that are incorporated herein by
reference would injure the Company irreparably, the Company may, in addition to
its other remedies, obtain an injunction or other comparable relief restraining
any violation of such provisions, and no bond, security or other undertaking
shall be required of the Company in connection therewith.

5

--------------------------------------------------------------------------------

        (e) Severability. The provisions of this Agreement and the provisions of
the Employment Agreement that are incorporated herein are separable, and if any
such provision is invalid or unenforceable, the remaining such provisions shall
continue in full force and effect.

        (f) Entire Agreement. This Agreement, including the provisions of the
Employment Agreement that are incorporated herein, constitutes the entire
understanding and agreement between the parties with respect to the subject
matter hereof, and supersedes the Employment Agreement and all other existing
agreements between the Company and the Executive (except to the extent provided
in Sections 3(f) and 6(e) above), and cannot be amended, unless such amendment
is in writing an signed by both parties to this Agreement.

        (g) Tax Withholding. All amounts payable to the Executive hereunder
shall be subject to any required deductions or withholdings from, and the
Executive shall be responsible for, any applicable federal, state, local or
other taxes (including any taxes under Section 409A of the Code).

        (h) Section 409A. For purposes of Section 409A of the Code, (i) the
Executive's rights to receive the payments referred to in Section 3 of this
Agreement shall be treated as a right to a series of separate payments under
Treas. Reg. Sec. 1.409A-2(b)(2)(iii) and (ii) the Executive's termination of
employment with the Company shall be treated as an "involuntary separation from
service" within the meaning of Treas. Reg. Sec. 1.409A-1(n).

        (i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (other than its choice of laws
rules), where it has been entered into and where it is to be performed. The
parties hereto consent to the exclusive jurisdiction of any federal or state
court in the State of New York to resolve any dispute arising under this
Agreement or otherwise.

        (j) Headings. The headings in this Agreement are solely for convenience
of reference and shall not affect its interpretation.

        (k) No Waiver. The failure of either party to insist on strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. For any waiver of a provision of
this Agreement to be effective, it must be in writing and signed by the party
against whom the waiver is claimed.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been executed by the parties as
of the date first written above.


JONES APPAREL GROUP, INC.,

by /s/ Ira M. Dansky
     Name:  Ira M. Dansky
     Title:  Executive Vice President
     General Counsel & Secretary

PETER BONEPARTH,

/s/ Peter Boneparth

7

--------------------------------------------------------------------------------

Exhibit A: Outstanding options and restricted shares

Options Grant Date Number of
Shares Subject
to Outstanding
Options Expiration Date Exercise Price 6/19/2001
6/19/2001
6/19/2001
12/03/2001
3/11/2002
3/11/2002 28,200
292,626
7,374
125,000
1,497,264
2,736 12/29/2010
6/19/2011
6/19/2011
12/3/2011
3/11/2012
3/11/2012 $19.67
$40.68
$40.68
$31.26
$36.54
$36.54

 

Restricted Shares Grant Date Number of Outstanding
Restricted Shares 1/3/05
3/6/06
3/27/07 100,000
25,000
74,000

8